Citation Nr: 0927791	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-17 484	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a 
right knee injury, to include as secondary to residuals of a 
left knee injury.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to an initial rating in excess of 20 percent 
for a psychiatric disorder.  

6.  Entitlement to an initial rating in excess of 10 percent 
tinnitus.  


WITNESSES AT HEARING ON APPEAL

Appellant and R. M. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to February 
1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that in pertinent part denied entitlement to 
service connection for residuals of a left knee injury, 
residuals of a right knee injury, a psychiatric disorder, 
chronic headaches, a low back disability, gastroesophageal 
reflux disease (GERD), and tinnitus.

In April 2007, the Board denied certain service connection 
claims and remanded the remaining service connection claims 
for development.

In an August 2008 decision, the Board granted service 
connection for an acquired psychiatric disorder and for GERD.  
The Board remanded the remaining claims for additional 
development.  In a decision issued in October 2008, VA's 
Appeals Management Center (AMC) assigned a 20 percent initial 
rating for an acquired psychiatric disorder and a 10 percent 
initial rating for GERD, both effective from May 15, 2003.  

In June 2009, VA received additional evidence in support of 
the claim.  The Veteran did not waive his right to initial RO 
review of this evidence.  The most recent supplemental 
statement of the case (SSOC) was issued in January 2009 and 
thus could not have considered the newly submitted evidence.  
However, a remand is not required here because the evidence 
received in June 2009 simply duplicates the evidence already 
of record and already considered by VA prior to issuance of a 
statement of the case (SOC).  

In November 2008, the Veteran's elected representative 
submitted a notice of disagreement (NOD) to the 20 percent 
initial rating for the psychiatric disorder, which places 
that issue on appeal.  The Veteran has not indicated 
disagreement with the initial GERD rating.  In a decision 
issued in May 2009, the AMC granted service connection for 
tinnitus and assigned an initial 10 percent rating.  In May 
2009, the Board received an NOD to the initial 10 percent 
rating for tinnitus, which places that issue on appeal also.  
These issues have been added to page 1 of this decision to 
reflect the Board's jurisdiction over these matters.  

The issues regarding an initial rating in excess of 20 
percent for the psychiatric disorder and an initial rating in 
excess of 10 percent for tinnitus will be addressed in the 
REMAND portion of the decision and are REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the AMC in Washington, 
D.C.


FINDINGS OF FACT

1.  The service treatment records document a left knee injury 
and an assessment of left knee patellofemoral syndrome.  

2.  Left knee osteoarthritis arose many years after active 
service and was not manifested to a degree of 10 percent or 
more within one year of active service.  

3.  There is no competent and probative evidence of record 
suggesting the Veteran's left knee osteoarthritis or 
parapatellofemoral syndrome is the direct result of his 
military service.  

4.  The service treatment records document a right knee 
injury and an assessment of mild lateral collateral ligament 
strain. 

5.  There is competent evidence of a diagnosis of early right 
knee osteoarthritis.  

6.  Right knee osteoarthritis was not manifested to a degree 
of 10 percent or more within one year of active service.  

7.  There is no competent and probative evidence of record 
suggesting the Veteran's right knee osteoarthritis is the 
direct result of his military service or secondary to a 
service-connected disability.  

8.  The bulk of the competent medical evidence dissociates 
chronic headaches from active service.

9.  There is competent and probative evidence of diagnoses of 
lumbar spine degenerative joint disease and chronic low back 
strain. 

10.  Competent medical evidence dissociates any current low 
back disability with active military service.  


CONCLUSIONS OF LAW

1.  Left knee osteoarthritis and parapatellofemoral syndrome 
were not incurred in or aggravated by active military 
service, nor may osteoarthritis be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  Right knee osteoarthritis was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service, nor is it proximately due to or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

3.  Chronic headaches were not incurred in or aggravated by 
active military service, nor are headaches proximately due to 
or aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

4.  Lumbar spine degenerative joint disease and/or chronic 
low back strain were/was not incurred in or aggravated by 
active military service, nor may degenerative joint disease 
be presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, notice was provided in June and July 2003 and in 
September 2003 regarding the Veteran's claims for service 
connection.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, adequate notice of these provisions was 
provided in letters sent to the Veteran in May 2007 and 
October 2008.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this 
case, the RO issued another SSOC in January 2009.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private treatment reports.  The claimant was provided 
opportunity to set forth his contentions during a hearing 
before the undersigned Veterans Law Judge and he was afforded 
several VA medical examinations.  The claimant has not 
identified and the record does not otherwise indicate any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  No 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).





Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a Veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Residuals of a Left Knee Injury

The Veteran contends that a left knee injury during active 
service has led to osteoarthritis.  According to a September 
22, 1981, service treatment record concerning a right knee 
injury, the examiner mentioned a left knee injury the year 
prior.  The examiner found minimal left knee laxity.  A 
January 1982 report of medical history questionnaire reflects 
that the Veteran checked "yes" to history of trick or 
locked knee, but the examiner did not address this complaint.  
The January 1982 separation examination report notes that the 
lower extremities were normal.  

A July 2003 neurological consultation report for back pain 
and headache notes a history of left knee degenerative 
changes.

In January 2004, a VA physician's assistant examined the left 
knee and found painful motion, crepitus (bilaterally) and 
early osteoarthritis (bilaterally), but commented that 
because there had been no treatment since active service, it 
was unlikely that these knee disorders were caused by active 
service.  

In February 2006, the Veteran testified as to the 
circumstances of his bilateral knee injuries during active 
service.  He recalled that his earliest post-service knee 
treatment was in 1988 for the left knee.  R. M. testified 
that he has known the Veteran for 10 to 15 years and that the 
Veteran always had a gait disturbance.  As a result of this 
testimony, in April 2007 the Board remanded the case for a 
search for relevant treatment reports and for an examination 
and medical opinion.

Since the April 2007 remand, private treatment reports have 
been obtained.  A July 1989 report from a M. Taylor, M.D., 
notes that the Veteran worked as a truck driver and normally 
had no knee trouble.  Dr. Taylor noted that the Veteran 
mentioned an old left knee injury that left no significant 
residual.  The Veteran reported that one week earlier, he 
hyper-extended the left knee and had knee swelling since 
then.  An impression of probable torn meniscus was offered.  

A March 2005 report from S. Bernstein, Ph D, notes a history 
of left knee surgery in 1986 and 1885 with no residuals, but 
also notes that the Veteran walked with a limp favoring the 
left leg.  The Veteran stated that he suffered no residual of 
his prior knee problem.  

An October 2007 VA orthopedic compensation examination report 
reflects that although a radiologist had interpreted January 
2004 X-rays as showing early bilateral knee osteoarthritis, 
the current VA examiner doubted that finding, as those X-rays 
appeared normal.  The examiner noted that February 2006 X-
rays showed only slight lateral tilt of both patellae.  
Quadriceps and hamstring strengths were 4/5, bilaterally.  
The examiner noted that there was no crepitus to palpation of 
either knee, but did not address whether active flexion 
elicited crepitus.  

During the October 2007 VA examination, the Veteran reported 
left knee pain after walking two or three blocks, climbing 
stairs, or when the weather changed.  The knee had recently 
swelled-up after squatting.  The diagnosis was left knee 
parapatellofemoral syndrome.  The examiner opined that, based 
on examination and history, the left knee disorder was not 
related to active military service.

In November 2008, the Veteran submitted an October 2008 
letter from a private family nurse practitioner (FNP).  In 
the letter, the FNP noted that during a knee evaluation, the 
Veteran reported continuity of knee symptoms starting with a 
knee injury during active service.  He reported an 
exacerbation of knee symptoms in a later hyperextension 
injury.  The FNP related knee pains to a fall suffered while 
driving trucks in the Army.  

In March 2009, A. E., an acquaintance, reported that the 
Veteran walked with a limp.

In this case, the medical evidence concerning the current 
left knee disability is in conflict, both as to diagnosis and 
etiology.  Concerning competing diagnoses, in January 2004 a 
VA radiologist found early osteoarthritis, based on X-rays 
and presumably crepitus on joint movement.  In October 2007, 
however, no osteoarthritis was seen by another VA physician 
who changed the diagnosis to left parapatellofemoral 
syndrome.  The radiologist's opinion is at least as probative 
in this case, as a radiologist is a physician who possesses 
special expertise in interpretation of X-rays and the October 
2007 examiner has not been credited with such expertise.  
Therefore, it is at least as likely as not that left knee 
osteoarthritis was shown by X-rays in 2004.  

The next question is whether left knee osteoarthritis is 
related to active military service.  The medical evidence is 
in controversy on this point.  The favorable medical evidence 
includes only the October 2008 letter of the private FNP who 
relates current knee pains to a fall during active service.  
In evaluating the probative value of this opinion, it must be 
noted that the supporting rationale is based on the Veteran's 
reported history of symptoms.  However, the Veteran's 
reported history is controverted by the 1989 report from Dr. 
Taylor who noted that the Veteran mentioned that he had no 
significant residual from the earlier knee injury.  In 2005, 
Dr. Bernstein also noted that the Veteran had reported no 
significant residual.  Thus, the credibility of Veteran's 
reported history is questioned.  The October 2008 FNP medical 
opinion is unpersuasive, as it based on inaccurate facts.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion 
based upon an inaccurate factual premise has no probative 
value).

The October 2007 negative medical opinion is probative 
because it is based on correct facts.  It is also supported 
by rationale, however minimal, of a history of no significant 
residuals for many years.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight).  

Concerning the competence of the Veteran's testimony and 
assertions of service connection, VA regards lay statements 
to be competent evidence of descriptions of symptoms of 
disease, disability, or injury, but not the determination of 
an issue involving a question of medical expertise.  
38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); but see Jandrea v. Nicholson, 492 F.3d1372, 
1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence).  In this case, the Board cannot attach any weight 
to the Veteran's assertion of service connection as he is not 
competent to supply evidence of etiology of a disease or 
disability. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
residuals of a left knee injury must therefore be denied.  

Residuals of a Right Knee Injury

The Veteran contends that a right knee injury during active 
service has led to osteoarthritis, or, alternatively, that 
his right knee disability is secondary to his left knee 
disability.  According to a September 22, 1981, service 
treatment record, the Veteran injured the right knee when he 
slipped on gravel.  The examiner found mild lateral 
collateral ligament strain of the right knee.  A January 
1982-dated medical history questionnaire reflects that the 
Veteran checked "yes" to history of trick or locked knee.  
No further mention of this complaint was made in the service 
treatment records.  The January 1982 separation examination 
report notes that the lower extremities were normal.  

In January 2004, a VA physician's assistant noted 
(erroneously) that there was no history of a right knee 
injury and noted that the Veteran attributed any current 
right knee symptom to favoring the left knee.  The right knee 
exhibited mild crepitus.  The diagnosis was X-ray evidence 
consistent with early osteoarthritis.  The examiner found no 
evidence of a link between a current knee problem and active 
service.  

In February 2006, the Veteran testified as to the 
circumstances of his bilateral knee injuries during active 
service.  He testified that he suspected a right knee 
hyperextension injury simultaneous to the left knee injury.  
He recalled that his earliest post-service knee treatment was 
in 1988 (for the left knee only) and that he began favoring 
the right knee afterward.  R. M. testified that he has known 
the Veteran for 10 to 15 years and that the Veteran always 
had a gait disturbance.

An October 2007 VA orthopedic compensation examination report 
reflects that although a radiologist had interpreted January 
2004 X-rays as showing early bilateral knee osteoarthritis, 
the current VA examiner doubted that finding, as the X-rays 
appeared to show normal knees.  The examiner noted that 
February 2006 X-rays showed slight lateral tilt of both 
patellae, which was the only abnormality shown on X-ray.  
Right knee pain reportedly began about six years earlier.  
The right knee pains were reportedly less severe than left 
knee pains and reportedly arose with increased activity.  
Quadriceps and hamstring strengths were 4/5, bilaterally.  
The examiner noted that there was no crepitus to palpation of 
the knee.  

Upon examination, the diagnosis was no pathology of the right 
knee.  The examiner opined that, based on examination and 
history, the right knee symptomatology was not related to 
active military service or to the left knee.

An October 2008 letter from a private FNP notes knee pain 
related to active service.

Concerning the competing diagnoses, in January 2004 a 
compensation examiner found early right knee osteoarthritis, 
based on a radiology opinion and elicitation of crepitus on 
joint movement.  In October 2007, however, no right knee 
diagnosis was offered.  As discussed in the left knee 
analysis, the radiologist's opinion remains probative, as a 
radiologist has expertise in interpretation of X-rays.  
Therefore, it is at least as likely as not that bilateral 
early knee osteoarthritis is shown by X-rays.  

The next question is whether right knee osteoarthritis is 
related to active military service.  The medical evidence is 
in controversy on this point.  The favorable medical evidence 
includes only the October 2008 private FNP opinion that 
relates current knee pains to active service.  The report 
fails to indicate that this assessment includes the right 
knee.  In evaluating the probative value of this opinion, it 
must be noted that the FNP provided no supporting rationale 
other than implying that the opinion is based on the 
Veteran's reported history of symptoms dating back to the 
injury.  However, the Veteran's reported history of right 
knee pains is impeached by the October 2007 VA examination 
report that notes that right knee pains began only 6 or 7 
years earlier.  Because the evidence supports the conclusion 
that there was no right knee pains until recent years, the 
FNP opinion is based on an inaccurate fact and therefore has 
little or no probative value.  Reonal, supra.

The Board cannot attach any weight to the Veteran's assertion 
of service connection as he is not competent to provide 
evidence of etiology of a disease or disability.  Espiritu, 
supra.  

There is no credible lay or medical evidence of continuity of 
right knee symptoms dating back to active service upon which 
to base a grant of service connection.  There is no evidence 
that any arthritis was manifested to a degree of 10 percent 
within a year of discharge from active service.

Concerning secondary service connection for right knee 
osteoarthritis, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  The Board need not analyze the 
secondary service connection claim, however, because the left 
knee has not been service-connected.  Thus, the claim for 
service connection for the right knee due to the left knee 
fails.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for service connection for residuals of a right 
knee injury either directly due to service, presumptive due 
to service, or secondary to the left knee, must therefore be 
denied.  

Chronic Headaches

The Veteran contends that chronic headaches arose during 
active service.  According to his STRs, tension headaches 
were assessed in December 1980; however, no further mention 
of headaches was made and a January 1982 report of medical 
history questionnaire reflects that the Veteran checked 
"no" to history of frequent or severe headaches.  The 
January 1982 separation examination report notes that the 
Veteran was neurologically normal.  

In his original service connection claim of May 2003, the 
Veteran claimed that severe headaches began in 1980.  He 
claimed post-service treatment by various private physicians.  

The RO obtained private and VA outpatient treatment reports.  
A July 2003 VA neurology consultation report contains an 
impression of migraine headaches that "first started in the 
mid-80s."  In March 2005, private psychologist Dr. Bernstein 
reported that the Veteran received a work-related injury in 
July 2004 and has had multiple pains and headaches since.   

In February 2006, the Veteran testified that headaches began 
during active service and progressed to severe migraines 
after active service.  He could not recall when during active 
service that headaches began, but indicated that they might 
have begun after his fall that injured the knees.  

An October 2007 VA neurology compensation examination report 
reflects that the Veteran reported that the headaches began 
in the late 1980s, but changed that to early 1982.  The 
neurologist reviewed the claims file and offered a diagnosis 
of probable migraine headaches of indeterminate date of 
onset.  The neurologist also had this to say:  "There is no 
probability that this disability had its onset in military 
service based on the documents, which are available to me."  

In an October 2008 letter, the private FNP related headaches 
to active service.  No rationale was provided, however.  

In a February 2009 letter, M. G. reported that the Veteran's 
headaches had increased in intensity in past years.  

The only medical evidence that tends to associate headaches 
with active service is the October 2008 FNP letter.  No 
rationale for this assertion is provided, however.  A medical 
opinion that contains only data and conclusions is accorded 
no weight.  Nieves-Rodriguez, supra.  The October 2007 VA 
neurology compensation examiner, on the other hand, found no 
relationship between the probable migraines and active 
service.  This opinion is based on correct facts and is 
supported by a rationale.  The Board therefore finds this 
opinion more probative.  Nieves-Rodriguez; Reonal, supra.

The Board cannot attach any weight to the Veteran's assertion 
of service connection as he is not competent to supply 
evidence of etiology of his chronic headaches.  Espiritu, 
supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for chronic 
headaches must therefore be denied.  

Low Back Disability

The Veteran contends that a low back injury during active 
service has led to osteoarthritis.  The service treatment 
records note no back injury.  A January 1982 medical history 
questionnaire reflects that the Veteran checked "no" to 
history of recurrent back pain.  A January 1982 separation 
examination report notes that the spine was normal.  

An April 2003 VA outpatient treatment report notes increasing 
back pains with a history of herniated disc 6 or7 years 
earlier.  The assessment was simply chronic low back pain 
with history of herniated lumbar disc.  

A July 2003 neurological consultation report notes increasing 
back pain in the recent 10 months.  The Veteran related this 
to a fall during active service.  He reported back pain since 
then, which had increased recently.  The neurologist noted 
that a magnetic resonance imaging (MRI) report dated in the 
mid 1990s showed lumbar disc herniation.  The Veteran worked 
as a truck driver.  The impression was low back pain with no 
evidence of neurological involvement.

In February 2006, the Veteran testified that after he fell 
and injured his knees in the Army, he also noticed back 
soreness, but could not recall whether he sought treatment 
for this.  He testified that he first noticed lower back 
soreness and spasm in the late 1980s or early 1990s.  

An October 2007 VA spine compensation examination report 
reflects that an October 2007 lumbar spine X-ray showed 
minimal scoliosis and mild degenerative joint disease.   

An October 2007 VA orthopedic examination report notes that 
the Veteran reported increased stiffness in the low back 
beginning in 1985 or 1986.  The orthopedic examiner 
interpreted the X-rays as not showing any abnormality and 
offered a diagnosis of chronic lumbar strain.  The examiner 
dissociated the current low back disability from active 
service, based on absence of post-service symptoms and on 
injury suffered in a work accident in 2004.  

A November 2008 private FNP letter does not address the 
etiology of low back pain, but mentions that injuries in the 
military "developed a foundation for a lifetime of chronic 
pain." 

In this case, the medical evidence concerning the diagnosis 
of the current low back disability is in conflict.  In 
October 2007, a VA spine compensation examiner reported that 
lumbar spine X-rays showed minimal scoliosis and mild 
degenerative joint disease; however, the VA examiner who 
performed the orthopedic examination found the lumbar spine 
X-rays to be normal and offered a diagnosis of chronic lumbar 
strain.  The Board will accept both diagnoses, as neither 
diagnosis rules out the other.  The competent medical 
evidence dissociates any current low back disability from 
active service.  

The October 2007 negative medical opinion is probative 
because it is based on correct facts and is supported by a 
rationale.  The facts are that the spine was normal at 
separation from active service, that there was a herniated 
disc with symptoms in the 1990s, and that there was a back 
injury in 2004.  The Board cannot attach any weight to the 
Veteran's assertion of service connection as he is not 
competent to provide evidence of etiology of a disease or 
disability. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
residuals of a low back disability must therefore be denied.  


ORDER

Service connection for residuals of a left knee injury is 
denied.  

Service connection for residuals of a right knee injury is 
denied. 

Service connection for chronic headaches is denied.

Service connection for a low back disability is denied.


REMAND

Concerning the Veteran's NOD to an initial psychiatric rating 
and an initial tinnitus rating, no SOC has been issued.  In 
accordance with 38 C.F.R. § 19.26 (2008), unless the matter 
has been resolved by a grant of benefits or the NOD is 
withdrawn, the agency must prepare an SOC.  Thus, a remand is 
necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); VAOPGCPREC 16-92.  These issues will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC addressing the 
20 percent initial rating for service-
connected psychiatric disorder and the 10 
percent initial rating for service-
connected tinnitus.  The Veteran should be 
informed that he has to file a timely 
substantive appeal or request an extension 
of time to do so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


